Case 7:19-cv-08403-VB Document 50 Filed 11/25/ 7

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

 

—_ —— ee ee ee ee eee eee x
JONATHAN KUHL :
: INDEX: 19-cv-8403
Plaintiff
Vv.
U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN [ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLQ
INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC

Defendants
--- -X

PLAINTIFF’S MEMORANDUM IN FURTHER SUPPORT
OF MOTION TO AMEND COMPLAINT

This memorandum is submitted by the self-represented plaintiff in further
support of his motion under FRCP 15 to amend his complaint correcting his failure
to specify a demand for jury trial as well as in opposition to the memorandum of
defendants’ counsel, John Brigandi.

Mr. Brigandi’s argument, reduced to its simplest terms, is that because one
of Mr. Kuhl’s remaining causes of action might be equitable in nature, and the |

other is sort of an equitable claim even though it isn’t, then this motion is futile.

 
Case 7:19-cv-08403-VB Document 50 Filed 11/25/20 Page 2 of 7

However, FRCP 18 (a) provides that a plaintiff "may join either as
independent or as alternate claims as many claims either legal or equitable or
both as he may have against an opposing party.”

The U.S. Supreme Court has already addressed this issue. “W]here both
legal and equitable issues are presented in a single case ... only under the most
imperative circumstances, ... can the right to a jury trial of legal issues be fost
through prior determination of equitable claims." Dairy Queen, Inc. v. Wood, 369
U.S. 469, 472-73, 82S. Ct, 894, 8 LL. Ed. 2d 44 (1962) ... [This] rule applies
whether the trial judge chooses to characterize the legal issues presented as
‘incidental’ to equitable issues or not."

Further, the two surviving claims do not share the same nexus (The
violation of a Federal statute on one hand and a state common Jaw claim on the
other) nor the same defendants (the Trustee bank and the loan servicer.)

In Reliability Research v. Computer Associates (851 F. Supp. 58 (EDNY))
the court explained that “the weight of authority holds that the right to a jury
trial cannot be defeated by characterizing legal claims as incidental to equitable
claims...., “
| Mr. Kuhl’s proposed amended complaint would solely add the line:

“Plaintiff demands a jury trial on all issues permitted by the Seventh

Amendment.” That amendment reads: “In Suits at common law, where the value in

 
Case 7:19-cv-08403-VB Document 50 Filed 11/25/20 Page 3 of 7

controversy shall exceed twenty dollars, the right of trial by jury shall be
preserved, and no fact tried by a jury, shail be otherwise re-examined in any Court
of the United States, than according to the rules of the common law.”

As the case now stands, the court has dismissed Mr, Kuhi’s second cause of
action, that MTGLQ Investors violated 15 USC § 1641 (g) by not notifying him of
the change in ownership of his loan within 30 days, and the fourth cause of action,
that Rushmore Loan Services should be ordered to release to him further insurance
proceeds to he could resume work in his garage workshop is moot, because the
loan servicer did, grudgingly, eventually part with the monies necessary to get his
business up and running.

This leaves the second cause of action, that U.S. Bank N.A. violated 1641
(g) by not timely notifying, and the third cause of action, that Rushmore Loan *
Services breached the covenant of good faith and fair dealing by unreasonably
withholding the insurance funds for its own benefit; there is no demand for
equitable relief as he does not seek the turnover of funds but rather damages, In
Reliability Research vy. Computer Associates (851 F. Supp. 58 (EDNY)) the court
explained that “the weight of authority holds that the right to a jury trial cannot}
be defeated by characterizing legal claims as incidental to equitable claims....,

{T]United States Supreme Court has stated that only under the most imperative

 
Case 7:19-cv-08403-VB Document 50 Filed 11/25/20 Page 4 of 7

circumstances can the right to a jury of legal issues be lost through prior
determination of equitable claims.”

Mr. Brigandi argues (in Footnote 2 of his brief) that there are conflicting
decisions on whether TILA claims are entitled to a jury trial, but in this case, In
addition to statutory damages Mr. Kuhl asks for “actual damages” from U.S.
Trust for its 1641 violation which is clearly a legal claim.

Mr. Brigandi argues vociferously, using the time-worn Ashcroft v. Iqbal
precedent that this latter claim is not supported by the factual allegations in the
complaint, and so it should not be considered in weighting he right to jury trial, but
he lost that argument when the court denied his 12 (b} (6) and that is so now just
“sore loser” talk.

This motion was made before the deadline Mr. Brigandi agreed to for
amending the complaint. Mr. Brigandi was aware of the plaintiff's destre to amend
to add a jury trial demand before he signed that agreement ( because it says so
contrary to counsel’s statement in his brief) and it is clear that Mr. Kuhl believed
he was entitled to a jury trial.

Mr. Brigandi’s argument that the plaintiff did not follow the proper
procedures in demanding a jury trial first came up in the negotiation of that
schedule, and this relief is promptly sought after that, It was made before the very -

first discovery demand by either party was mailed. Mr. Kuhl did not “consciously”

 
Case 7:19-cv-08403-VB Document 50 Filed 11/25/20 Page 5of 7

waive his jury trial right; the court form he filled out on filing demands one. Mr.
Brigandi’s assertions of “legal costs” and “litigation strategy” are undocumented
and purely speculative.

In Makosky v. Adzuk (Lexis 144376 (DC NY 2008)) that court held that
amendment should be allowed when “ There is no evidence of bad faith or undue
delay on the part of the Plaintiffs and there is no indication that Plaintiff will suffer
prejudice where the Plaintiffs have sought to amend well before the conclusion of
discovery.”

WHEREFORE, Mr. Kuhl asks this is motion pursuant to FRCP 15 to amend his
complaint to add a jury trial be granted, together with such other further relief as
the court deems just.

Respectfuily,

je be
Jonathan Kuhl, pro se Dated: November 24, 2020

Ce: John Brigandi
Case 7:19-cv-08403-VB Document 50 Filed 11/25/20 Page 6 of 7_

ok JECE Ei “FR

|
,
U.S. DISTRICT COURT FOR THE | Nov Po:

SOUTHERN DISTRICT OF NY (White Plains) | |

 

JONATHAN KUHL
> INDEX: 19-cv-8403

Plaintiff
V.

U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLO
INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC
: AFFIDAVIT OF SERVICE

Defendants
— wee wee ee “XK

 

 

 

DONALD P. ROSENDALE states under penalty of perjury:

1. lam over 18 years if age and not a party to this action. I served the herein
Plaintiff's Memorandum in further support of a motion to amend the complaint on
the defendants on November 24, 2020 by placing a copy in an envelope addressed
to their attornet, John Brigandi, Esq., at his office, Knuckles, Komosinksi and
Lango at their officers, 600 East Crescent St., Upper Saddle River, NJ.

2. Sealing that envelope and placing it in depository for the U.S. Mail.

3, A swear under penalty of perjury that the above statements are true.

Respectfully,

ald Rosendale

4848 Route 44
Amenia NY 12501

 
 

|
Ce age 7 of 7

Case 7:19-cv-08403-VB Document 50. Filed 11/25/2

Ht

VELOPE

 

l Ose hanes

 gyig

ve RM:
fuwem Th oy

———3

:
-T6 :

{vo Ce Clewie
OS Memet Corr

B60 Auevoyys ©

Ui le ¢ Loans | hy

 

 

Rent for ee i ee
